Citation Nr: 1124423	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-02 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for patellofemoral pain syndrome and chondromalacia, right knee.

3.  Entitlement to service connection for patellofemoral pain syndrome and chondromalacia, left knee.

4.  Entitlement to service connection for human immuno-deficiency virus (HIV).  

5.  Entitlement to an initial compensable rating for the service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had verified active duty from September 1972 to September 1975.  Other periods of active duty appear to include March 2003 to December 2003 and May 2007 to September 2008, although there is no DD Form 214 for those periods.  However, there are four medical records showing treatment on active duty on May 1, 2003, October 17, 2003, November 3, 2007, and November 15, 2007, and records from November 2007 showing treatment at Walter Reed Army Medical Center.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for tinnitus and hearing loss, and assigned the maximum 10 percent rating for the service-connected tinnitus, and a noncompensable rating for the service-connected hearing loss.  The RO also denied claims of service connection for right and left knee patellofemoral syndrome with chondromalacia, hypertension, and for HIV.  

The issues of entitlement to service connection for right and left patellofemoral syndrome with chondromalacia patella are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension, as likely as not, had its onset during a period of active duty for training.  

2.  The evidence does not show the Veteran's HIV was incurred during a period of active duty or active duty for training, or that it is related to an injury incurred or aggravated during a period of inactive duty for training.  

3.  The Veteran's numeric designation of hearing impairment based on pure tone threshold average and speech discrimination scores is no worse than Level I hearing in the left ear and no worse than Level I hearing in the right ear corresponding to a 0 percent rating when applied to Table VII at 38 C.F.R. § 4.85.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, hypertension was incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.

2.  The criteria for entitlement to service connection for HIV are not met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.

3.  The criteria for the assignment of a compensable disability rating for the service-connected bilateral hearing loss disability have not been more nearly approximated during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by way of a letter dated in August 2008.  The notification letter substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

With regard to the increased rating claim, here, the Veteran is challenging the initial rating assigned following the grant of service connection for hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has made several attempts to obtain service treatment records, as noted in the record, and as summarized in a November 2008 formal finding that no service treatment records (STRs) were available after several attempts to obtain them from various sources were unsuccessful.  The RO attempted unsuccessfully in September and October 2008 to obtain treatment records from the Veteran's U.S. Army Reserve Unit, the Records Management Center and the National Personnel Records Center.  The RO also contacted Walter Reed Medical Center at the Veteran's suggestion and was able to obtain some records from that facility.  In September 2008, the Veteran was informed that STRs were unavailable but that he could submit STRs in his possession or that he was able to obtain.  See 38 C.F.R. § 3.159(e).  He was also advised that he could submit alternate evidence such as buddy statements, employment physical examinations, etc., in support of his claims.  

VA has assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination in conjunction with his claims for service connection for hypertension and hearing loss.  Although the Veteran was not afforded a VA examination to determine the likely etiology of the HIV, no such examination is necessary in this case because the date of onset of the HIV has been clearly established as not occurring during a period of active duty.  Moreover, there is no evidence showing that it may have been incurred during a period of active duty for training or from an injury incurred or aggravated in the line of duty during a period of inactive duty for training.  Moreover, there is no evidence to suggest any relationship to service.  In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Veteran has been afforded the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as cardiovascular-renal disease, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2010).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2010).

Thus, with respect to the appellant's Army Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as hypertension, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2010).

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran seeks service connection for hypertension.  The VA records show that the Veteran was diagnosed with hypertension in 2003.  Records submitted by the Veteran from a period of active duty in May 2003 and October 2003 show that the Veteran was recently diagnosed with hypertension.  Additionally, the VA outpatient treatment records from May 2004 note that the Veteran was diagnosed in October.  No year was listed, but, presumably, the year is 2003, as this would be the closest October to the May 2004 date of the record on which the new diagnosis was noted.  

At a December 2008 VA examination, the examiner noted that he reviewed the Veteran's medical records and that the date of the Veteran's diagnosis of hypertension was October 2005.  This is clearly a typographical error and should read October 2003, because the examiner also noted that the Veteran was in the Army from March 2003 until December 2003, and opined that the Veteran's hypertension had its onset during service because it was diagnosed during military service.  Further, the examiner noted a review of the Veteran's medical records, and these records clearly show that the Veteran had a diagnosis of hypertension long before 2005.  In fact, they show that the Veteran was examined during active duty in May 2003 and elevated blood pressures were noted at that time, with no past medical history (PMH) of hypertension.  Then, in October 2003, the Veteran was diagnosed with hypertension, and was started on blood pressure medication at that time.  Again, no past medical history of hypertension was noted.  

Blood pressure readings were 167/87 in May 2003; 184/104, 194/106, 187/102 in October 2003; and 167/93 in November 2003.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (Hypertension of isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days; the term hypertension means that the diastolic blood pressure is predominately 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.)

In sum, the Veteran's blood pressure was first noted to be elevated during a period of active duty in May 2003, with no past medical history of hypertension.  Then, during the same deployment, in October 2003, the Veteran got the official diagnosis of hypertension, and was put on medication for the disability.  Thus, the Veteran's hypertension had its onset during a period of active duty, and service connection is therefore warranted.  

HIV

The VA records show that the Veteran was "newly" diagnosed with HIV at some point in 2005.  A May 2005 outpatient treatment note indicates that the Veteran was recently contacted by a community blood center about a recent positive HIV test.  The Veteran had reportedly been donating blood there for several years and donated in December 2004 with a negative screening test, but then on April 10, 2005, his screening test was positive.  

A November 2007 service treatment record from Walter Reed notes the Veteran's HIV history.  This document states that the active duty OIF soldier was returned from theater after an HIV test confirmed him to be HIV positive.  The record further notes that the Veteran was originally diagnosed in 2005 when he attempted to donate blood.  The Veteran was on no medications and was recently deployed to Iraq, despite the positive HIV test.  He was then returned to CONUS when a third laboratory test was positive.

In sum, the Veteran became HIV positive sometime between December 2004 and May 2005.  This was not during a period of active duty.  Further, there is no indication that the Veteran contracted HIV during a period of ACDUTRA or as a result of an injury incurred or aggravated in the line of duty during a period of INACDUTRA.  In November 2007, he reported caring for an AIDS patient at the end of life.  However, he has not reported that he incurred HIV during a period of active duty, active duty for training, or that HIV resulted from an injury incurred or aggravated in the line of duty during a period of INACDUTRA. The Veteran has only stated that he was originally diagnosed in 2005, that he donated blood in December 2004 with a negative screening test, and that he had cared for an AIDS patient at the end of life.  His statements are considered competent and credible.  However, even if considered probative, his statements do not show that he incurred HIV during a period of active service or ACDUTRA, that it is related to such a period of service, or that it resulted from an injury incurred or aggravated in the line of duty during a period of INACDUTRA.   As such, service connection for HIV is not warranted.  

For these reasons, the preponderance of the evidence is against the claim and service connection for HIV is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

III.  Increased Initial Rating - Hearing Loss

The Veteran seeks a compensable rating for the service-connected hearing loss, since the effective date of service connection.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Since the initial grant of service connection, the Veteran's hearing loss has been assigned a 0 percent (noncompensable) disability rating.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under section 3.321(b) of the regulations, rely exclusively on objective test results). 

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  This average is used in all cases (including those in Sec. 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  Average pure tone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.

To warrant the assignment of a compensable rating for bilateral hearing loss, the evidence must show that the hearing loss rises to the requisite level of severity as proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or higher, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran's service-connected hearing loss has been rated as noncompensable since the effective date of service connection in August 2008.  The Veteran disagrees with that rating.  

At a VA audiological examination in December 2008, scheduled in conjunction with the Veteran's claim for service connection, the audiometric findings are as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg

LEFT
5
25
55
55
35
92
RIGHT
10
30
45
55
35
92

These figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level I hearing in the right ear and Level I hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

It is acknowledged that the VA examiner in December 2008 referred to VA audiometric findings from May 2006 which showed a high frequency hearing loss from 3000 to 6000 Hz in both ears.  The May 2006 audiological record indicates that pure tone testing was conducted, and that a full audiological evaluation was to be scheduled.  However, although VA medical records dated after May 2006 are of record, there is no indication that complete testing was ever accomplished.  Nonetheless, it is not necessary to obtain the puretone audiometry results, because while it is indicated that puretone audiometry testing was completed for DOD purposes, the examiner did not indicate that a controlled speech discrimination test (Maryland CNC) was conducted, therefore, these results could not be used for rating purposes pursuant to 38 C.F.R. § 4.85.  Moreover, the results are dated several years prior to the effective date of service connection and, therefore, the results dated closest in time to the effective date of service connection, which is the 2008 VA examination report, would be entitled to greater probative weight.  

Moreover, the Veteran has not suggested that the VA audiometric results were inaccurate; rather, the Veteran simply maintains that his hearing loss warrants a compensable rating because he has trouble hearing.  In his notice of disagreement, the Veteran asserted that the VA examinations contained incomplete and inconclusive opinions.   However, for rating purposes, the audiological examination is adequate as it was based on a review of the history, an examination was performed that assessed the Veteran's hearing acuity, and as sufficient information was provided in order that the Board may render an informed determination.  

In light of these findings, a compensable rating is not warranted for the service-connected bilateral hearing loss at any time during the period of time covered by this claim.  38 C.F.R. § 4.85, Diagnostic Code 6100.  There are no distinct periods of time where a compensable rating could be assigned based on the evidence of record.  

The provisions of 38 C.F.R. § 4.85(g) (pertaining to situations where the veteran is deaf) and 4.86, (pertaining to exceptional patterns of hearing impairment) have also been considered; but, the results of the audiometric examinations of record during the appeal period clearly show that these provisions are not applicable in this case.  There is no other pertinent medical evidence of record that would entitle the Veteran to a compensable rating for the service-connected bilateral hearing loss.  

In reaching this decision, the Veteran's contentions regarding the severity of his hearing loss have been considered.  There is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficult hearing.  The findings on examination are consistent with the Veteran's assertions that he has difficulty hearing.  The objective findings on examination, however, do not allow for the assignment of a compensable rating in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher rating in this case.  Although unfortunate, the numeric designations in this case correlate to no higher than a 0 percent disability rating.  See 38 C.F.R. § 4.85, Tables VI-VII.

The preponderance of the evidence is against the claim for a compensable disability rating for the service-connected hearing loss; thus, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected hearing loss under consideration here renders impracticable the application of the regular schedular standards.  Although significant effects on employment were noted on the VA examination report due to difficulty hearing and concentrating, on another VA examination, for joints, conducted in December 2008, the Veteran reported that he was working as a custodian for a school in the evenings, and had not missed any time from work during the previous year.  Thus, while his employment is affected by the disability, impairment beyond that contemplated by the rating criteria is not shown.  The Veteran has missed no time from work due to the hearing loss, and although the Veteran certainly has a hearing deficit, as shown by the examination findings, the loss is not severe enough to warrant a compensable evaluation based on the rating schedule.  Furthermore, there is not such an unusual disability picture here as to warrant referral for extraschedular consideration, because the regular schedular standards contemplate the symptomatology in this case.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  The functional impairment reported by the Veteran is contemplated by the rating schedule in this case.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Veteran was noted to have "significant" effects on his occupational and daily activities, due to difficulty hearing and trouble concentrating.  The Veteran has not reported to VA that there was any prejudice caused by a deficiency in any VA examination.  The evidence does not show that there is interference with employment beyond that contemplated by the rating schedule.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Service connection for hypertension is granted.  

Service connection for HIV is denied.  

An initial compensable disability rating for the service-connected bilateral hearing loss is denied.  


REMAND

The Veteran seeks service connection for right and left patellofemoral syndrome with chondromalacia patella.  

At a VA examination in December 2008, the Veteran reported that he had right knee pain since his initial period of service in 1974, when he injured this knee.  He reported pain in the right knee since that time.  Regarding the left knee, the Veteran reported that it began to bother him prior to 2003, but became worse since 2003.  The examiner noted the diagnosis of patellofemoral joint syndrome with chondromalacia of the patella bilaterally, and opined that the right and left knee conditions were most likely as not related to service because the Veteran's continuity of symptoms appeared to be reasonably expanded throughout his service records.  

The RO determined that this opinion had no probative value because at the time the opinion was provided, there were no service treatment records associated with the claims file.  Then, after the Veteran appealed the RO's decision, the Veteran submitted four service treatment records, one of which pertains to his knees.  Specifically, a May 2003 service treatment record noted that the Veteran presented with bilateral knee pain of one week's duration.  The Veteran further reported that he had not experienced any trauma but related previous problems with his knees from truck driving.

Thus, the evidence of record now reflects that the Veteran was indeed treated during a period of ACDUTRA for knee pain, but, the Veteran's statement in December 2008 regarding an injury in 1974 is contradicted by his own statement in May 2003 regarding the origin of the knee pain.  In December 2008, the Veteran reported a history of an in-service knee injury in 1974, but in May 2003, the Veteran reported a history of no trauma to the knees, but instead, noted ongoing problems associated with truck driving.  In any event, the VA examination in December 2008 was conducted without a review of the May 2003 record, and the fact that the VA examiner referred to VA service treatment records, yet there were no service treatment records in the claims file at the time of the December 2008 examination is peculiar.  It raises the possibility that the Veteran may have brought his own service treatment records with him to the examination, particularly in light of the fact that he submitted the only service treatment records currently located in the claims file.  In light of the foregoing, the Veteran should be afforded another VA examination to determine the current nature, and likely etiology of his right and left knee disabilities.  

Given that the Veteran submitted some service treatment records, he should once again be asked to submit additional records to support his claim.  In addition, the RO should once again attempt to obtain service treatment records through the appropriate channels and from the Veteran.  The RO should also request VA medical records pertaining to the Veteran dating from December 2009.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all pertinent VA records dating from December 2009.  

2.  Again attempt to obtain service treatment records for his periods of active duty from September 1972 to September 1975 (U.S. Marine Corps), March 2003 to December 2003 (U.S. Army/Reserve), and from May 2007 to September 2008 (U.S. Army/Reserve), as well as Army Reserve records dating from 1977 to 2010.  If the records are not obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  

3.  With appropriate authorization from the Veteran, obtain and associate with the claims file any private treatment records (and service treatment records in the Veteran's possession) pertinent to the claims of service connection for a right and left knee disability on appeal that the Veteran identifies that have not been previously secured.  If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e)(1).  

4.  Schedule the Veteran for a joints examination to determine the current nature and likely etiology of any right and left knee disabilities.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, (including the inconsistent reported histories as noted above) the service treatment records and post-service treatment records, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's right and/or left knee disabilities were incurred in or aggravated by service.  A complete rationale should accompany all opinions expressed.

5.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report(s) as insufficient.  Thereafter, readjudicate the Veteran's claims after taking any other development action deemed warranted.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


